 1   PAUL ANTHONY MARTIN
     Acting United States Attorney
 2   District of Arizona
 3   TODD M. ALLISON
     Arizona State Bar No. 026936
 4   DAVID A. PIMSNER
     Arizona State Bar No. 007480
 5   RACHEL C. HERNANDEZ
     Arizona State Bar No. 016543
 6   DIMITRA H. SAMPSON
     Arizona State Bar No. 019133
 7   Assistant United States Attorneys
     Two Renaissance Square
 8   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 9   Telephone: 602-514-7500
     Email: Todd.Allison@usdoj.gov
10   Email: David.Pimsner@usdoj.gov
     Email: Rachel.Hernandez@usdoj.gov
11   Email: Dimitra.Sampson@usdoj.gov
     Attorneys for the United States
12
13                        IN THE UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15
     In the Matter of the Extradition of Ali                       No. 20-8033MJ
16   Yousif Ahmed Al-Nouri a/k/a Ali Youssef
     Ahmed Al-Nouri, Ali Ahmed, Ali Yousif            UNITED STATES’ MEMORANDUM
17   Ahmed Al Noori, Ali Yousif Ahmed Nouri,           IN SUPPORT OF EXTRADITION
     Ali Al-Daleme, Ali Yousif Ahmed Al-
18   Mahmadi, Ali Yousif Ahmed, and Ali
     Yousif Nouri.
19
20          On January 28, 2020, the United States filed a complaint for the extradition of Ali
21   Yousif Ahmed Al-Nouri (“Ahmed” or the “fugitive”), at the request of the Government of
22   Iraq pursuant to the Extradition Treaty between the United States and the Government of
23   Iraq (the “Treaty”). 1 In support of its request for Ahmed’s extradition, Iraq has submitted
24   the appropriate documents to the United States Department of State. (See Doc. 3.) By
25   statute, this Court must hold a hearing to consider the evidence of criminality presented by
26
27
28          1
             Extradition Treaty Between the United States of America and Iraq, U.S.-Iraq, June
     7, 1934, 49 Stat. 3380. (Extrad. Req. 00005-00012.)
 1   Iraq and to determine whether it is “sufficient to sustain the charge under the provisions of
 2   the proper treaty or convention.” 18 U.S.C. § 3184.
 3          The United States respectfully submits this memorandum to set forth the procedural
 4   and factual background of the case and to explain the legal standards and protocols that
 5   govern extradition proceedings under 18 U.S.C. § 3184. As detailed herein, the evidence
 6   submitted by Iraq fulfills the relevant Treaty requirements. The Court should therefore
 7   “certify the same” to the Secretary of State, who will decide whether to surrender the
 8   fugitive “according to the treaty.” Id. 2
 9   I.     BACKGROUND
10          A.     Procedural Background
11          Ahmed is wanted by Iraq to stand trial for two counts of premeditated murder in
12   violation of Article 406(1)(A) of the Iraqi Penal Code No. 111 of 1969. (Extrad. Req. at
13   00018–00026.) 3 Judge Jabbar Hussein of the Magistrate Court of Al-Karkh in Iraq issued
14   a warrant for Ahmed’s arrest on May 12, 2019. (Extrad. Req. at 00048–00052.) At that
15   time, Ahmed was living in the United States, after having come here in 2009 and having
16   become a naturalized U.S. citizen in 2015. (Doc. 14.) Accordingly, on October 17, 2019,
17   the Government of Iraq submitted its request for Ahmed’s extradition. (Docs. 3-3 and 3-
18   4.)
19          Ahmed was arrested on January 30, 2020, in Phoenix, Arizona, on the basis of Iraq’s
20   request for his extradition. (Doc. 11.) On May 8, 2020, and May 15, 2020, the Court held
21   a detention hearing for Ahmed. (Docs. 72, 86.) On September 21, 2020, the Court issued
22
23          2
             After the Court has completed its “limited inquiry, the Secretary of State conducts
24   an independent review of the case to determine whether to issue a warrant of surrender.”
     Martin v. Warden, Atlanta Penitentiary, 993 F.2d 824, 829 (11th Cir. 1993). “The
25   Secretary exercises broad discretion and may properly consider myriad factors affecting
     both the individual defendant as well as foreign relations, which the extradition magistrate
26   may not.” Id.

27
            3
              Attached to the Extradition Complaint on the public docket is a redacted copy of
     Iraq’s Extradition Request. (See Docs. 3-3 and 3-4.) The facts herein are drawn from the
28   Extradition Request and will be cited as “Extrad. Req.” followed by the Bates-stamped
     page numbers found at the bottom of each page.

                                                 -2-
 1   an order detaining Ahmed until his extradition hearing. (Doc. 110.) Ahmed is currently
 2   detained. 4
 3          On February 26, 2021, Ahmed moved to compel the production of six categories of
 4   documents, including any exculpatory information. (Doc. 180.) The government opposed
 5   Ahmed’s motion, while also noting that it was not in possession of certain requested
 6   exculpatory information. (Doc. 184.) The Court denied Ahmed’s motion except as it
 7   related to any such exculpatory materials. (Doc. 191.)
 8          The Court has set an extradition hearing to be held on May 25, 2021.
 9          B.     Factual Background
10          According to the information provided by the government of Iraq, Ahmed served as
11   the leader/Emir of a group of Al-Qaeda terrorists in Fallujah, Iraq. In 2006, the group
12   planned and successfully executed two separate operations to kill Iraqi police officers: the
13   first, to kill Issam Ahmed Hussein (“Issam”), a First Lieutenant in the Fallujah Police
14   Directorate, and the second, to kill Khalid Ibrahim Mohammad (“Khalid”), a police officer
15   in the Fallujah Police Directorate.
16          On or about June 1, 2006, Issam was sitting with another individual (“Eyewitness
17   1”), near a store on Street 40 in Fallujah when two cars with masked and armed individuals
18   pulled up. Six men got out of the cars and approached Issam and Eyewitness 1. One of
19   the men held a gun to Eyewitness 1’s head and told him not to move. Another of the men
20   started to shoot at Issam, but his handgun malfunctioned. According to Eyewitness 1,
21   Ahmed, who was not wearing a mask at that time, approached, pulled out a gun, and said,
22   “leave him, this is 1st Lieutenant Issam and he serves as a policeman.” One of the other
23
24          4
              Ahmed filed an appeal of the detention order with the Ninth Circuit, which was
25   dismissed for a lack of jurisdiction. United States v. Al-Nouri, 983 F.3d 1096, 1098 (9th
     Cir. 2020). While the appeal was pending, Ahmed filed an Emergency Motion to Reopen
26   Detention. (Doc. 127.) After extensive briefing (Docs. 132, 141, 146, 149, 152, and 161),
     the Court denied the motion. (Doc. 179.) Ahmed has appealed the original detention order,
27
     as well as the denial of his motion to reopen detention, to the District Court. (Doc. 182.)
28   The government has opposed his motion, which remains pending. (Doc. 188.)


                                                -3-
 1   masked men told Ahmed to step back 5, and another man shot Issam multiple times with an
 2   AK-47, killing him. Ahmed and the other armed men fled from the scene. Eyewitness 1
 3   identified Ahmed as the Emir of the group of armed, masked men that conducted the
 4   shooting. (See Extrad. Req. at 00087, 00101-00105.)
 5         On or about October 3, 2006, Khalid was sitting outside a store on Street 40 in
 6   Fallujah with two other people when Ahmed and other individuals, who were wearing
 7   masks and carrying various weapons, drove up in a car and began shooting at Khalid.
 8   Ahmed and the other men shot and killed Khalid, as well as the other two individuals with
 9   whom Khalid had been sitting, and then fled the scene. (See Extrad. Req. at 00054, 00058,
10   00061-00064, 00072-00081.)
11         A local resident (“Eyewitness 2”) witnessed Khalid’s murder. Eyewitness 2 lived
12   near Ahmed and identified him as a carpenter in Fallujah who was known for conducting
13   assassination operations on members of the police force. Eyewitness 2 was sitting across
14   the street from Khalid at the time of the murder. Eyewitness 2 witnessed a group of armed
15   men pull up in a vehicle—an Opel—and open fire at Khalid. Eyewitness 2 recognized
16   Ahmed among the assailants when his mask fell off and later identified him in a multi-
17   photograph line-up. Eyewitness 2 saw Ahmed get out of the car and shoot Khalid. (See
18   Extrad. Req. at 00072, 00074.)
19         Another local resident (“Eyewitness 3”) was standing near the location where the
20   shooting took place and witnessed Khalid’s murder. Eyewitness 3 knew Ahmed as a local
21   carpenter in Fallujah who was known for conducting assassination operations on members
22   of the police force. Eyewitness 3 recognized Ahmed during the shooting when his mask
23   fell off. Eyewitness 3 later identified Ahmed in a multi-photograph line-up. (See Extrad.
24
25
           5
              The documents submitted with the Extradition Request contain two translated
     reports of Eyewitness 1’s testimony. In one of the reports, Eyewitness 1 testified that the
26   masked man responded to Ahmed by stating, “[S]tep back and don’t interfere with this
     matter.” (See Extrad. Req. at 00104.) The other report includes Eyewitness 1’s testimony
27
     that the masked man responded to Ahmed by stating, “Ali step back, it is not your
28   business.” (See Extrad. Req. at 00105.)


                                                -4-
 1   Req. 00072, 00075.)
 2          Subsequently in 2006, one of the members of Ahmed’s group (“Cooperator 1”), was
 3   captured by coalition forces and turned over to the Iraqi police. Cooperator 1 admitted to
 4   being part of an Al-Qaeda group, of which Ahmed was the Emir. Cooperator 1 confessed
 5   to working with Ahmed and other members of the group to kill police officers. (See Extrad.
 6   Req. at 00072-00073, 00077-00081, 00084-00085, 00106-00110.)
 7          Cooperator 1 admitted to being involved in planning the operation to kill Khalid.
 8   Cooperator 1 and the rest of the group conducted surveillance of Khalid prior to the
 9   shooting. Cooperator 1 was present on the day of Khalid’s murder and served a supporting
10   role in that operation by driving one of the cars involved and was present where the
11   shooting occurred.    Cooperator 1 testified that Ahmed took part in the operation.
12   Cooperator 1 also testified that he received payment for his participation in this murder.
13   (See Extrad. Req. 00072-00073, 00077-00081, 00084-00085, 00106-00110.)
14          Cooperator 1 told police that s/he was present when Ahmed and other members of
15   the group planned to kill Issam. Cooperator 1 said that s/he went to the murder location in
16   a separate vehicle to conduct surveillance but did not get out of his/her car and did not
17   participate in the shooting. Later, Ahmed told Cooperator 1 that Ahmed had executed the
18   operation to kill Issam with Ahmed’s 9mm handgun. (See Extrad. Req. at 00072-00073,
19   00077-00081, 00084-00085, 00106-00110.)
20   II.    THIS COURT SHOULD CERTIFY AHMED AS EXTRADITABLE
            BECAUSE ALL OF THE CERTIFICATION REQUIREMENTS HAVE
21
            BEEN MET.
22          A.     General Principles of Extradition
23          Extradition is primarily an executive responsibility with a specially defined role for
24   a judicial officer, who is authorized by statute to determine whether to certify to the
25   Secretary of State that the submitted evidence is “sufficient to sustain the charge.”
26   18 U.S.C. § 3184. That judicial function is carried out by conducting the hearing pursuant
27   to 18 U.S.C. § 3184. At the hearing, the Court should consider the evidence presented on
28


                                                 -5-
 1   behalf of the requesting country and determine whether the legal requirements for
 2   certification, as defined in the treaty, statutes, and case law, have been established. If any
 3   evidence is offered by the fugitive, the Court rules on its admissibility.         Once the
 4   evidentiary record is complete, the Court should make written findings of fact and
 5   conclusions of law as to each of the elements for certification, including separate findings
 6   for each offense as to which extradition is sought. Shapiro v. Ferrandina, 478 F.2d 894,
 7   906 (2d Cir. 1973). Once the Court issues its certification, the Secretary of State then
 8   decides whether to surrender the fugitive to the requesting country.
 9          In fulfilling its function under Section 3184, the Court should liberally construe the
10   applicable extradition treaty in order to effectuate its purpose, namely, the surrender of
11   fugitives to the requesting country. Valentine v. United States ex rel. Neidecker, 299 U.S.
12   5, 14 (1936); Factor v. Laubenheimer, 290 U.S. 276, 301 (1933); Cucuzzella v. Keliikoa,
13   638 F.2d 105, 107 n.3 (9th Cir. 1981) (“[T]reaties should be construed to enlarge the rights
14   of the parties.”). Accordingly, the Treaty “should be construed more liberally than a
15   criminal statute or the technical requirements of criminal procedure.” Factor, 290 U.S. at
16   298. The United States does not expect foreign governments to be versed in our criminal
17   laws and procedures. Grin v. Shine, 187 U.S. 181, 184 (1902). Thus, “[f]orm is not to be
18   insisted upon beyond the requirements of safety and justice,” Fernandez v. Phillips, 268
19   U.S. 311, 312 (1925), and objections that “savor of technicality” do not find favor in court,
20   Bingham v. Bradley, 241 U.S. 511, 517-18 (1916).
21          B.     The Requirements for Certification Are Satisfied.
22          A court must certify a fugitive as extraditable where: (1) the judicial officer is
23   authorized to conduct the extradition proceeding; (2) the Court has jurisdiction over the
24   fugitive; (3) the applicable treaty is in full force and effect; (4) the crimes for which
25   surrender is requested are covered by the applicable treaty; and (5) there is sufficient
26   evidence to support a finding of probable cause as to each charge for which extradition is
27   sought. See, e.g., Fernandez, 268 U.S. 311; Manta v. Chertoff, 518 F.3d 1134, 1140 (9th
28   Cir. 2008). Each of these elements has been met in this case.


                                                 -6-
 1                 1.     This Court Has Authority Over the Proceedings.
 2          The extradition statute authorizes proceedings to be conducted by “any justice or
 3   judge of the United States, or any magistrate judge authorized so to do by a court of the
 4   United States, or any judge of a court of record of general jurisdiction of any State.” 18
 5   U.S.C. § 3184. Here, Rule 57.6(d)(15) of the Local Rules of Criminal Procedure expressly
 6   delegates to magistrate judges the authority to handle extradition matters. This Court is
 7   therefore authorized to conduct the hearing in this case.
 8                 2.     This Court Has Jurisdiction Over Ahmed.
 9          It is also well settled that the Court has jurisdiction over a fugitive found within its
10   jurisdictional boundaries. 18 U.S.C. § 3184 (a court “may, upon complaint made under
11   oath, charging any person found within his jurisdiction, . . . . issue [its] warrant for the
12   apprehension of the person so charged”); Grin, 187 U.S. 181 (1902). Ahmed was arrested
13   in Phoenix, within the District of Arizona. Accordingly, this Court has jurisdiction over
14   him.
15                 3.     The Relevant Treaty Is in Full Force and Effect.
16          Section 3184 provides for extradition in specifically defined situations, including
17   whenever a treaty or convention for extradition is in force between the United States and
18   the requesting state. See 18 U.S.C. § 3184; see also Then v. Melendez, 92 F.3d 851, 854
19   (9th Cir. 1996) (dismissing habeas petition challenging certification of extradition because,
20   among other reasons, district court did not err in determining extradition treaty to be valid).
21   Here, an attorney in the Office of the Legal Adviser for the U.S. Department of State has
22   provided a declaration attesting to the fact that there is a treaty in full force and effect
23   between the United States and Iraq. (See Extrad. Req. at 00001.) The Court must defer to
24   the Department of State’s determination in that regard. Then, 92 F.3d at 854; see also, e.g.,
25   Arias Leiva v. Warden, 928 F.3d 1281, 1288-1292 (11th Cir. 2019); In re Extradition of
26   Martinelli Berrocal, No. 17-22197-Civ-TORRES, 2017 WL 3776953, at *11 (S.D. Fla.
27   Aug. 31, 2017) (noting that “every Circuit Court, including our own, has deferred to the
28   executive branch” as to whether an extradition treaty is in force) (collecting cases).


                                                  -7-
 1                 4.     The Crimes Are Covered by the Treaty.
 2          Extradition treaties create an obligation for the United States to surrender fugitives
 3   under the circumstances defined in the treaty. Article I of the Treaty provides for the return
 4   of fugitives charged with, or convicted of, any of the crimes specified in Article II of the
 5   Treaty and committed within the jurisdiction of the requesting country. In assessing
 6   whether the crimes for which extradition is requested are covered by the Treaty, the Court
 7   should examine the description of criminal conduct provided by Iraq in support of its
 8   charges and decide whether it constitutes an offense among those listed in Article II. See
 9   Factor, 290 U.S. at 299-300. In determining whether an offense for which extradition is
10   requested is among those listed in the relevant treaty, “a narrow and restricted construction
11   is to be avoided . . . . For that reason, if a treaty fairly admits of two constructions, one
12   restricting the rights which may be claimed under it, and the other enlarging it, the more
13   liberal construction is to be preferred.” Id. at 293-94; see also, e.g., Artukovic v. Rison,
14   784 F.2d 1354, 1356 (9th Cir. 1986) (treaty that listed “murder” as extraditable
15   encompassed offenses charged as “war crimes”). Item 1 in Article II lists “murder,” with
16   which the Government of Iraq has charged Ahmed, as an extraditable offense.
17          Article II of the Treaty further defines the listed offenses as extraditable if they are
18   “punishable by the laws” of both the United States and Iraq. In assessing whether the
19   crimes for which extradition is requested meet that requirement, the Court should examine
20   the description of criminal conduct provided by Iraq in support of its charges and decide
21   whether that conduct, if it had been committed here, would be criminal under U.S. federal
22   law, the law of the state in which the hearing is held, or the law of a preponderance of the
23   states. See, e.g., Knotek, 925 F.3d 118, 1128-29 & n.10 (9th Cir. 2019); Cucuzzella, 638
24   F.2d at 107-08.
25          A requesting country need not establish that its crimes are identical to ours. Clarey
26   v. Gregg, 138 F.3d 764, 765 (9th Cir. 1998) (“The primary focus of dual criminality has
27   always been on the conduct charged; the elements of the analogous offenses need not be
28   identical.”). Rather, “the court looks at whether ‘the essential character of the transaction


                                                  -8-
 1   is the same, and made criminal by both statutes.’” Knotek, 925 F.3d at 1131 (quoting
 2   Wright v. Henkel, 190 U.S. 40, 62 (1903)) (brackets omitted). Indeed, “[t]he law does not
 3   require that the name by which the crime is described in the two countries shall be the
 4   same; nor that the scope of the liability shall be coextensive, or, in other respects, the same
 5   in the two countries. It is enough if the particular act charged is criminal in both
 6   jurisdictions.” Collins v. Loisel, 259 U.S. 309, 312 (1922). Here, the alleged conduct
 7   underlying the Iraqi charges against Ahmed would be punishable under U.S. law as, for
 8   example, murder in violation of 18 U.S.C. § 1111 or Arizona Revised Statutes § 13-
 9   1105(A)(1) or (3).
10                 5.     The Evidence Establishes Probable Cause that Ahmed Committed the
11                        Charged Murders.

12          The standard of proof to find the evidence “sufficient to sustain the charge” pursuant
13   to Section 3184 is the familiar domestic requirement of probable cause. The Court must
14   conclude there is probable cause to believe that the crimes charged by Iraq were committed
15   and that the person before the Court committed them. Vo v. Benov, 447 F.3d 1235, 1237
16   (9th Cir. 2006); Barapind v. Enomoto, 400 F.3d 744 (9th Cir. 2005) (en banc).
17          The evidence is sufficient, and probable cause is satisfied, if a person of ordinary
18   prudence and caution can conscientiously entertain a reasonable belief in the probable guilt
19   of the accused. Gerstein v. Pugh, 420 U.S. 103, 111 (1975). The Supreme Court stated in
20   Benson v. McMahon, 127 U.S. 457, 463 (1888), that:
21          the proceeding before the commissioner is not to be regarded as in the nature
            of a final trial by which the prisoner could be convicted or acquitted of the
22          crime charged against him, but rather of the character of those preliminary
23          examinations which take place every day in this country before an examining
            or committing magistrate for the purpose of determining whether a case is
24          made out which will justify the holding of the accused, either by
25          imprisonment or under bail, to ultimately answer to an indictment, or other
            proceeding, in which he shall be finally tried upon the charge made against
26          him.
27   See also Collins, 259 U.S. at 316 (“The function of the committing magistrate is to
28   determine whether there is competent evidence to justify holding the accused to await trial,


                                                  -9-
 1   and not to determine whether the evidence is sufficient to justify a conviction.”);
 2   Fernandez, 268 U.S. at 312 (“Competent evidence to establish reasonable grounds is not
 3   necessarily competent evidence to convict.”); Barapind, 400 F.3d at 752 (“While these
 4   facts alone might not be sufficient to prove beyond a reasonable doubt that Barapind shared
 5   his accomplices’ intent to murder Kulwant, they do provide competent evidence for finding
 6   probable cause of Barapind’s guilt as an accomplice or co-conspirator.”); Sainez v.
 7   Venables, 588 F.3d 713, 717 (9th Cir. 2009) (“Competent evidence to establish reasonable
 8   grounds is not necessarily evidence competent to convict.”). The extradition judge’s
 9   probable cause determination is “‘not a finding of fact in the sense that the court has
10   weighed the evidence and resolved disputed factual issues,’” but instead “‘serve[s] only
11   the narrow function of indicating those items of submitted evidence on which the decision
12   to certify extradition is based.’” Quinn v. Robinson, 783 F.2d 776, 791 (9th Cir. 1986)
13   (quoting Caplan v. Vokes, 649 F.2d 1336, 1342 (9th Cir. 1981)).
14          All types of foreign evidence can be offered in support of extradition requests,
15   including police or prosecutor summaries, hearsay accounts dictated to investigators, and
16   crime reports.   See, e.g., Collins, 259 U.S. at 317 (“unsworn statements of absent
17   witnesses” may support an extradition court’s finding of probable cause); Zanazanian v.
18   United States, 729 F.2d 624, 625-27 (9th Cir. 1984) (rejecting fugitive’s argument that
19   “multiple hearsay does not constitute competent evidence”). The type of evidence Iraq
20   submitted here in support of its extradition request is among the most probative: it includes
21   the first-hand accounts of three eyewitnesses and one co-conspirator, each of whom had
22   personal knowledge of the events described in their statements, which were provided under
23   oath before the investigating judge. See, e.g., Zanazanian, 729 F.2d at 627 (identifying
24   signed witness statements as being particularly reliable).
25          Iraqi law criminalizes “willfully kill[ing] another” where “such killing was
26   premeditated.” (Extrad. Req. at 00021 (Article 406(1)(A) of the Iraqi Penal Code No. 111
27   of 1969).) The evidence provided by Iraq includes statements from an eyewitness who saw
28   Ahmed among the group of armed men who murdered Issam, two eyewitnesses who saw


                                                - 10 -
 1   Ahmed murder Khalid, and a co-conspirator-turned-cooperator who detailed Ahmed’s
 2   involvement in both murders as Emir of a terrorist group that assassinated police officers.
 3   Additionally, the co-conspirator, who admitted to conducting surveillance both before and
 4   during the murders, detailed how the crimes were planned in advance. Accordingly, Iraq’s
 5   request for Ahmed’s extradition establishes probable cause that he committed the murders
 6   of Issam and Khalid in violation of Article 406(1)(A) of the Iraqi Penal Code No. 111 of
 7   1969 on June 1, 2006, and October 3, 2006, respectively.
 8          C.     The Documentary Evidence Submitted by Iraq Is Alone Sufficient for
 9                 Certification.

10          The extradition hearing prescribed by 18 U.S.C. § 3184 is unique and limited in its
11   nature. See, e.g., Martin, 993 F.2d at 828. Unlike a criminal proceeding, its purpose is to
12   decide the sufficiency of the charge under the treaty, not guilt or innocence—that is for the
13   foreign court. Neely v. Henkel, 180 U.S. 109, 123 (1901); Benson, 127 U.S. at 463 (1888);
14   Barapind, 400 F.3d at 752. Neither the Federal Rules of Criminal Procedure nor the
15   Federal Rules of Evidence apply to extradition hearings. See Fed. R. Crim. P. 1(a)(5)
16   (stating that “extradition and rendition of a fugitive” are not governed by rules); Fed. R.
17   Evid. 1101(d)(3) (evidence rules are inapplicable to “miscellaneous proceedings such as
18   . . . extradition or rendition”); Oen Yin-Choy v. Robinson, 858 F.2d 1400, 1406 (9th Cir.
19   1988). Rather, “unique rules of wide latitude govern reception of evidence” in extradition
20   hearings. Sayne v. Shipley, 418 F.2d 679, 685 (5th Cir. 1969) (citation and internal
21   quotation marks omitted). Among these rules are the following:
22                 1.     Written Submissions Are Sufficient; No Live Witnesses Are
                          Required.
23
24          Extradition treaties do not contemplate the introduction of live witness testimony at

25   extradition proceedings because to do so “would defeat the whole object of the treaty.”

26   Bingham, 241 U.S. at 517. Thus, hearsay evidence is admissible at extradition hearings

27   and may properly support a finding of extraditability. See id. (rejecting fugitive’s claim

28   that ex parte witness affidavits submitted in support of his extradition to Canada should


                                                - 11 -
 1   not be considered because he had not had the opportunity to cross-examine those
 2   witnesses); see also Collins, 259 U.S. at 317; Zanazanian, 729 F.2d at 626-27 (unsworn
 3   written statements may properly form the basis for extradition); Simmons v. Braun, 627
 4   F.2d 635, 636 (2d Cir. 1980) (same). Accordingly, a finding of extraditability may be, and
 5   typically is, based entirely on the authenticated documentary evidence and information
 6   provided by the requesting government. See, e.g., Bovio v. United States, 989 F.2d 255,
 7   259-61 (7th Cir. 1993) (Swedish investigator’s statement sufficient to establish probable
 8   cause); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1433-34 (S.D. Fla. 1993) (documents
 9   and statements sufficient for extradition to Honduras), aff’d, 28 F.3d 116 (11th Cir. 1994).
10          The Treaty and other federal law govern both the nature of, and the admissibility of,
11   the evidence at an extradition hearing.      Article XI of the Treaty lists the required
12   submissions by the Government of Iraq. In particular, it requires that “a duly authenticated
13   copy of the warrant of arrest in the country where the crime was committed, and copies of
14   the depositions upon which such warrant may have been issued, shall be produced, with
15   such other evidence or proof as may be deemed competent in this case.” Section 3190 of
16   Title 18 of the U.S. Code provides that “properly and legally authenticated” documentary
17   evidence including “depositions, warrants, or other papers or copies thereof shall be
18   admitted.” 18 U.S.C. § 3190 (emphasis added); see Afanasjev v. Hurlburt, 418 F.3d 1159,
19   1164 (11th Cir. 2005), cert. denied, 546 U.S. 993 (2005); see also Collins, 259 U.S. at 313.
20   Proof that the authentication is proper and legal exists if the documents are accompanied
21   by the certificate of an appropriate U.S. diplomatic or consular officer in the requesting
22   country attesting that the documents would be admissible for similar purposes in that
23   country. 18 U.S.C. § 3190. The documents filed in this case at Doc. 3-3 and 3-4 are
24   accompanied by a certification of David Ian Hopper, Consul General of the United States
25   Embassy in Baghdad, Iraq, attesting to the authenticity of the foreign official’s signature
26   and, therefore, are admissible in these proceedings. (See Extrad. Req. at 00014.)
27                 2.     Ahmed’s Ability to Enter Evidence is Significantly Limited.
28          Ahmed’s opportunity to challenge the evidence introduced against him in the


                                                - 12 -
 1   extradition proceeding is heavily circumscribed. He may not introduce evidence that
 2   contradicts the evidence submitted on behalf of Iraq, attempt to establish an alibi, or present
 3   a defense. See Santos v. Thomas, 830 F.3d 987, 992 (9th Cir. 2016); (see also Doc. 110,
 4   at 5-6 (quoting Santos, 830 F.3d at 993)). Moreover, procedural defenses are not permitted.
 5   See Bingham, 241 U.S. at 517; Glucksman v. Henkel, 221 U.S. 508, 513-14 (1911).
 6          Instead, a fugitive’s right to controvert the evidence introduced against him is
 7   “limited to testimony which explains rather than contradicts the demanding country’s
 8   proof.” United States ex rel. Petrushansky v. Marasco, 325 F.2d 562, 567 (2d Cir. 1963);
 9   see also Collins, 259 U.S. at 315-17; Barapind, 400 F.3d at 749. In general, “explanatory
10   evidence is evidence that explains away or completely obliterates probable cause, whereas
11   contradictory evidence is that which merely controverts the existence of probable cause, or
12   raises a defense . . . [or] evidence the credibility of which could not be assessed without a
13   trial.” Santos, 830 F.3d at 992-93 (internal quotation marks and citations omitted). The
14   allowance of “explanatory evidence” and prohibition on “contradictory evidence” at an
15   extradition hearing is rooted in the fact that an extradition judge may not weigh conflicting
16   evidence and determine what to credit, “but, rather, determines only whether there is
17   competent evidence to support the belief that the accused has committed the charged
18   offense.” Quinn, 783 F.2d at 815. Issues requiring factual or credibility determinations
19   are reserved for the courts in the requesting country to resolve after the fugitive is
20   extradited.
21                 3.     Matters Other Than Sufficiency of the Evidence Are Left to the
22                        Secretary of State; Rule of Non-Inquiry

23          Other than the sufficiency of the evidence, all matters that may be raised by the
24   fugitive as defenses to extradition are to be considered by the Secretary of State, not by this
25   Court. See 18 U.S.C. §§ 3184, 3186. In making extradition determinations, “[t]he
26   Secretary exercises broad discretion and may properly consider factors affecting both the
27   individual defendant as well as foreign relations—factors that may be beyond the scope of
28   the magistrate judge’s review.” Sidali v. I.N.S., 107 F.3d 191, 195 n.7 (3d Cir. 1997), cert.


                                                 - 13 -
 1   denied, 522 U.S. 1089 (1998); see also Prasoprat v. Benov, 421 F.3d 1009, 1016 (9th Cir.
 2   2005) (extradition judge does not have authority to consider humanitarian objections to
 3   extradition); Koskotas v. Roche, 931 F.2d 169, 173-74 (1st Cir. 1991) (motives of
 4   requesting state is a matter for consideration by the executive branch); Quinn, 783 F.2d at
 5   789-90 (noting that “the Secretary of State has sole discretion to determine whether a
 6   request for extradition should be denied because it is a subterfuge made for the purpose of
 7   punishing the accused for a political crime, or to refuse extradition on humanitarian
 8   grounds because of the procedures or treatment that await a surrendered fugitive”) (citation
 9   omitted). The Secretary takes into account humanitarian claims and applicable laws or
10   policies regarding appropriate treatment in the receiving country. See Ntakirutimana v.
11   Reno, 184 F.3d 419, 430 (5th Cir. 1999); Martin, 993 F.2d at 830 n.10 (“humanitarian
12   considerations are properly reviewed by the Department of State”). This is consistent with
13   the long-held understanding that surrender of a fugitive to a foreign government is “purely
14   a national act . . . performed through the Secretary of State,” within the Executive’s
15   “powers to conduct foreign affairs.” See In re Kaine, 55 U.S. 103, 110 (1852).
16          At the extradition hearing, the Court’s role is limited to considering the requesting
17   country’s evidence and determining whether the legal requirements for certification of the
18   fugitive’s extradition—as defined in the applicable extradition treaty, statutes, and case
19   law—have been established. See Quinn, 783 F.2d at 786 n.3 (citing Charlton v. Kelly, 229
20   U.S. 447, 461 (1913)) (analogizing extradition hearing to a preliminary hearing in a
21   criminal case). If the Court finds that the requirements for certification have been met, it
22   must provide the certification to the Secretary of State, together with a copy of any
23   testimony taken before the Court, and must commit the fugitive to the custody of the U.S.
24   Marshal to await the Secretary of State’s final determination regarding surrender. 18
25   U.S.C. § 3184 (following certification, the extradition judge “shall issue his warrant for the
26   commitment of the person so charged to the proper jail, there to remain until such surrender
27   shall be made”); see Vo, 447 F.3d at 1237; Barapind v. Reno, 225 F.3d 1100, 1105 (9th
28   Cir. 2000).


                                                 - 14 -
 1   III.   AHMED’S EXTRADITION IS NOT BARRED BY THE POLITICAL-
            OFFENSE EXCEPTION SET FORTH IN THE TREATY.
 2
            A.     Background on the Political-Offense Exception and the “Incidence” Test
 3
            Article III of the Treaty provides, “The provisions of this Treaty shall not import
 4
     claim of extradition for crimes of a political character nor for acts connected with such
 5
     crimes.” (Extrad. Req. 00009.) This provision of the Treaty allows for the so-called
 6
     “political offense exception” to extradition, which is common in the United States’
 7
     international extradition treaties.
 8
            Like many extradition treaties that include the political-offense exception, the
 9
     Treaty does not define what constitutes a “political” offense. As a result, the Court may
10
     look to judicial interpretation of similar treaty language in other cases. The political-
11
     offense exception “prohibits the extradition of a person accused of offenses that are
12
     political in nature.” Nezirovic v. Holt, 779 F.3d 233, 240 (4th Cir. 2015). Although the
13
     Court’s role in certifying a fugitive’s extradition is limited, see Manta, 518 F.3d at 1140,
14
     in this case, the Court has the ability to analyze the political-offense exception as part of
15
     the determination of whether the offense charged against the fugitive is within the terms of
16
     the governing treaty. See, e.g., Vo, 447 F.3d at 1237-38; Quinn, 783 F.2d at 787, 791.
17
            United States federal courts analyzing the political-offense exception have
18
     recognized two types of political offenses: “pure” political offenses and “relative” political
19
     offenses. See, e.g., Venckiene v. United States, 929 F.3d 843, 854 (7th Cir. 2019);
20
     Nezirovic, 779 F.3d at 240; Vo, 447 F.3d at 1240; Quinn, 783 F.2d at 793. “Pure” political
21
     offenses are crimes such as treason and espionage that involve “acts directed against the
22
     state but which contain none of the elements of ordinary crime.” Venckiene, 929 F.3d at
23
     854; see also Vo, 447 F.3d at 140; Quinn, 783 F.2d at 793. “Relative” political offenses,
24
     on the other hand, are “otherwise common crimes committed in connection with a ‘political
25
     act,’ or ‘common crimes . . . committed for political motives or in a political context.”
26
     Quinn, 783 F.2d at 794; see also Vo, 447 F.3d at 140.
27
            To determine whether a charged offense is a “relative” political offense, this Court
28


                                                 - 15 -
 1   applies the two-prong “incidence” test. See, e.g., Vo, 447 F.3d at 1240-41; Barapind, 400
 2   at 751. The “incidence” test has two requirements: (1) the occurrence of an uprising or
 3   other violent political disturbance at the time of the charged offense, and (2) a charged
 4   offense that is “incidental to,” “in the course of,” or “in furtherance of” the uprising. See,
 5   e.g., Vo, 447 F.3d at 1240-41; Barapind, 400 F.3d at 751; Quinn, 783 F.2d at 797.
 6          The first requirement, the existence of an “uprising,” requires evidence of “a revolt
 7   by indigenous people against their own government or an occupying power.” Quinn, 783
 8   F.2d at 807. For purposes of the political-offense exception, an “uprising” “cannot extend
 9   beyond the borders of the country or territory in which a group of citizens or residents is
10   seeking to change their particular government or governmental structure.” Quinn, 783 F.2d
11   at 807. 6 An “uprising” is limited to “people rising up, in their own land, against the
12   government of that land” and “does not cover terrorism or other criminal conduct exported
13   to other locations.” Quinn, 783 F.2d at 813-14.
14          The second requirement, the “incidental to” component, requires that the fugitive
15   establish a “factual nexus between the crime and the political goal.” Barapind, 400 F.3d
16   at 751; see also Quinn, 783 F.2d at 809 (“The act must be causally or ideologically related
17   to the uprising.”); Venckiene, 929 F.3d at 856 (finding that the “incidental to” component
18   requires “a direct link between the perpetrator [of the offenses], a political organization’s
19   political goals, and the specific act[s]”) (quoting Eain v. Wilkes, 641 F.2d 504, 521 (7th
20   Cir. 1981)); In re Extradition of Suarez-Mason, 694 F. Supp. 676, 707 (N.D. Cal. 1988)
21   (offenses were not political where “there is absolutely nothing in the record which would
22   support a finding of a rational nexus between the [offenses] and any uprising which may
23   have been occurring”).
24          To demonstrate the required nexus, the “incidental to” component requires the
25   fugitive to show more than that a common crime was committed during a political uprising,
26
27
            6
             The Quinn Court questioned whether the protections of the political-offense
     exception should be available, and whether the “incidence” test should apply, to acts
28   committed in the course of “violent conflicts between nations that transcend national
     boundaries.” 783 F.2d at 808 n.33.

                                                 - 16 -
 1   see, e.g., Quinn, 783 F.2d at 809 (holding that the “incidental to” requirement “is not
 2   satisfied by any connection, however feeble, between a common crime and a political
 3   disturbance”); Barapind v. Amador, No. 1:01-CV-06215 OWW, 2005 WL 2810540, at *10
 4   (E.D. Cal. Oct. 24, 2005) (evidence simply that the offense for which extradition is sought
 5   “took place during [an] uprising is not sufficient”); In re Extradition of Nezirovic, No.
 6   7:12MC39, 2013 WL 5202420, at *18 (W.D. Va. Sep. 16, 2013) (finding that, “the fact
 7   [the fugitive] was in an organized military unit during a political disturbance does not mean
 8   that every act he committed is covered by the political offense exception”), or that the
 9   fugitive subjectively sees the crime as having had some political purpose or motivation
10   behind it, see, e.g., Barapind, 400 F.3d at 751 (“[A] court may not rely on a fugitive’s mere
11   assurance that a crime had some political purpose”).
12          Instead, the political-offense exception requires “a direct link between the
13   perpetrator of the offenses, a political organization’s political goals, and the specific acts.”
14   Venckiene, 929 F.3d at 856 (quoting Eain, 641 F.2d at 521) (internal alterations omitted);
15   see also In re Extradition of Koskotas, 127 F.R.D. 13, 21 (D. Mass. 1989) (“Moreover,
16   isolated acts of social violence, even if politically motivated and occurring during a time
17   of political upheaval, are not sufficient to support a claim under the political offense
18   exception.”). Factors that weigh in favor of a finding that a crime may have been
19   committed incident to a political uprising include “membership in an uprising group,”
20   “similarity of the charged offense to other acts committed by the uprising group,” and “the
21   degree of control over the accused’s acts by some hierarchy within the group.” Quinn, 782
22   F.2d at 810.
23          The Court’s determination of whether an offense charged against a fugitive falls
24   within the political-offense exception is a mixed question of law and fact. See, e.g., Vo,
25   447 F.3d at 1240; Quinn, 783 F.2d at 791. Because the application of the political-offense
26   exception is based on specific facts pertaining to the evidence presented, the context of the
27   fugitive’s specific charged offenses, and the motivation behind those offenses, courts have
28   found the analysis of the political-offense exception to be “primarily a question of fact.”


                                                  - 17 -
 1   Nezirovic, 779 F.3d at 240; see also Venckiene, 929 F.3d at 850, 854 (“In applying political
 2   offense exceptions to extradition treaties, factual details matter . . . .”); Ordinola v.
 3   Hackman, 478 F.3d 588, 598 (4th Cir. 2007) (The political offense question is “a mixed
 4   question of law and fact, but mostly of fact.”).
 5          B.       The Fugitive Bears the Burden of Proving the Applicability of the
                     Political-Offense Exception Because It Is an Affirmative Defense.
 6
            The political-offense exception is “an affirmative defense to extradition.” Vo, 447
 7
     F.3d at 1242.     As the party presenting an affirmative defense, the fugitive bears “[t]he
 8
     initial burden of proof . . . to establish the essential elements of the political offense
 9
     exception.” Id. at 1242 n.7. The fugitive has the burden of demonstrating both prongs of
10
     the “incidence” test—the existence of an “uprising” and the “incidental to” nexus. Cf. In
11
     re Extradition of Ang, 486 F. Supp. 2d 1193, 1196, 1197 (D. Nev. 2006) (noting that the
12
     burden of proving the existence of an uprising as well as the burden of proving how the
13
     alleged criminal conduct itself was related to the uprising are both on the fugitive seeking
14
     the affirmative defense to extradition). The fugitive’s burden requires, at a minimum, a
15
     preponderance of the evidence. See Ahmad v. Wigen, 726 F. Supp. 389, 408 (E.D.N.Y.
16
     1989). Only after the fugitive meets his initial burden does the burden shift to the
17
     Government to point to evidence that the charged crime was not of a political character.
18
19          C.       Although Iraq Endured an Insurgency in 2006, the Significant
                     Involvement of al Qaeda in Iraq, a Transnational Terrorist
20                   Organization, Precludes a Legal Finding that an Indigenous Uprising
21                   Existed.
            During the time of the murders charged against Ahmed—June and October 2006—
22
     Iraq was experiencing an armed insurgency against the Iraqi government in power and the
23
     American Coalition forces. As both Ahmed’s expert, Professor Haider Ala Hamoudi, and
24
     the Government’s expert, Professor Craig Whiteside, have explained, this insurgency was
25
     conducted not only by members of the local Iraqi Sunni population and related Iraqi-based
26
     resistance groups, but also by al Qaeda in Iraq (“AQI”), a transnational terrorist militant
27
     group involving local Iraqis as well as foreign fighters who came from outside Iraq to
28


                                                - 18 -
 1   participate in the fight against the American forces. 7 While local Iraqi resistance groups
 2   were engaging in violent activity to take back their local government, AQI was engaging
 3   in similar violence to expel the American Coalition forces in order to take over Iraqi land
 4   to develop a transnational caliphate. 8 Because of the significant role AQI played in the
 5   insurgency, the events in Iraq in 2006 cannot be considered an indigenous uprising for
 6   purposes of applying the political-offense exception.
 7          In Quinn, the Ninth Circuit limited the definition of an “uprising” for purposes of
 8   the political-offense exception to “a revolt by indigenous people against their own
 9   government or an occupying power.” 783 F.2d at 807. Further, the court explained that,
10   for purposes of finding that an “uprising” existed at the time of the charged offenses, the
11   indigenous revolt “cannot extend beyond the borders of the country or territory in which a
12   group of citizens or residents is seeking to change their particular government or
13   governmental structure.” Id. The Quinn court found that an uprising existed in Northern
14   Ireland in 1974-75 because Provisional Irish Republican Army (PIRA) members conducted
15   violent acts against the British forces in Northern Ireland and “sought to change the
16
17          7
              The United States hereby attaches as Exhibit 1 the 42-page Expert Report (without
18   accompanying exhibits) of Ahmed’s noticed expert, Haider Ala Hamoudi. Ahmed
     provided the United States with the Expert Report on March 8, 2021. The United States
19   will cite to Professor Hamoudi’s Report as “Hamoudi” followed by the relevant paragraph
     number(s) in the Report. The government reserves the right to file a motion in limine to
20   exclude evidence offered by Professor Hamoudi before the Court-ordered deadline of April
     30, 2021.
21
            The United States also attaches as Exhibit 2 the 12-page rebuttal Expert Report of
22   the United States’ noticed rebuttal expert, Professor Craig Whiteside. The United States
     provided the rebuttal Expert Report to Ahmed on April 7, 2021. The United States will
23   cite to Professor Whiteside’s Report as “Whiteside” followed by the relevant page
     number(s). Professor Whiteside’s curriculum vitae was previously provided to the Court
24   and Ahmed as Attachment A to the United States’ Notice of Rebuttal Expert Witness.
     (Doc. 128-1.)
25          8
             In fact, by 2006, AQI had been designated a foreign terrorist organization (“FTO”)
26   by the United States. On October 15, 2004, the United States Secretary of State designated
     Jam’at al Tawhid wa’al-Jihad as an FTO under Section 219 of the Immigration and
27   Nationality Act and as a Specially Designated Global Terrorist under section 1(b) of
     Executive Order 13224. On December 15, 2004, the Deputy Secretary of State added
28   numerous aliases to the Jam’at al Tawhid wa’al-Jihad FTO designation, including the alias
     al-Qaida in Iraq.

                                               - 19 -
 1   structure of the government in that country, the country in which they lived.” Id. at 813.
 2   However, based on the limited nature of an “uprising,” the court found that the uprising
 3   did not extend to the same violent acts conducted by PIRA members in England, the home
 4   country of the occupying power. Id. Since Quinn, the Ninth Circuit has reiterated that an
 5   “uprising” requires that “[s]ubstantial violence was taking place, and the persons engaged
 6   in the violence were pursuing specific political objectives.” Barapind, 400 F.3d at 747,
 7   750-51 (finding that an uprising existed where Sikh nationalists and residents of India
 8   clashed with Indian government officers and sympathizers in India in the hopes of
 9   establishing an independent Sikh nation).
10          Importantly, in Quinn, the court warned that it did not intend for the political-offense
11   exception to be used as a shield to international terrorists seeking refuge in the United
12   States. Quinn, 783 F.2d at 805 (“The desire to exclude international terrorists from the
13   coverage of the political offense exception is a legitimate one.”); id. (“The application of
14   the political offense exception to acts of domestic political violence comports in every
15   respect with both the original justifications for the exception and the traditional
16   requirements of the incidence test. The application of that exception to acts of international
17   terrorism would comport with neither.”). The Quinn court emphasized that the requirement
18   that an “uprising” only “refers to a people rising up, in their own land, against the
19   government of that land,” precludes the political-offense exception from protecting
20   international terrorism. Id. at 813-14.
21          In Ahmed’s case, at the time of the charged murders, he was a citizen of Iraq who
22   committed violent crimes within his own home country. However, rather than fighting
23   alongside indigenous Iraqis who aimed to change the political structure of the Iraqi
24   government, the Extradition Request shows that Ahmed conducted violent acts on behalf
25   of AQI, a transnational terrorist organization with the primary goal of expelling American
26   Coalition forces in order to take over Iraqi land and establish a caliphate extending beyond
27   the Iraqi borders. (Whiteside, at 4.) Ahmed’s conduct on behalf of AQI is supported by
28   multiple witness accounts in the Extradition Request. (See Extrad. Req. 00079, 00104,


                                                 - 20 -
 1   00106.) 9
 2          There is little dispute that, in the time period leading up to 2006, Iraqi nationals
 3   conducted violent acts to try to expel the American Coalition forces and the Iraqi
 4   government that was in place. (Hamoudi, at ¶¶ 96-106; Whiteside, at 9-10.) Moreover,
 5   there is no question that, in the time period leading up to the charged murders, AQI was
 6   just one of dozens of militant groups opposed to the American Coalition forces and the
 7   sitting Iraqi government.      (Hamoudi, at ¶¶ 111-119; Whiteside, at 9-10.)              As
 8   Professor Whiteside points out, however, around the time of the charged offenses, AQI had
 9   “a competitive edge” over Sunni resistance groups based in part on “[e]xternal funding
10   from al-Qaeda and the presence of experienced foreign jihadists from the region.”
11   (Whiteside, at 4.) AQI conducted a significant number of suicide attacks in Iraq in 2006,
12   and was considered “more dangerous” than other decentralized Iraqi insurgency groups
13   because of AQI’s experience, strategic effectiveness, and other resources. (Whiteside, at
14   4, 9-10.) As a result, at the time of the charged murders, AQI was one of the more dominant
15   forces behind insurgent activities occurring within the country of Iraq. (Id.) Because AQI
16   played a significant role in the insurgent activities in 2006, at the time Ahmed committed
17   the charged acts, those activities do not fall within Quinn’s limited definition of an
18   “uprising.” The insurgency in Iraq cannot accurately be characterized solely as “a group
19   of citizens or residents . . . seeking to change their particular government or governmental
20   structure.” Quinn, 783 F.2d at 807.
21          As discussed in Professor Whiteside’s report, AQI, during the times of the charged
22   murders, was anything but a local insurgency group focused on overthrowing the Iraqi
23   government to change the political structure within the country of Iraq. Unlike local Iraqis
24
25
            9
              One of the witnesses recognized Ahmed as the “Emir of the[] group” that
     conducted the murder of Issam and referenced the group’s association with the “Islamic
26   State” rather than AQI. In his testimony, the witness explained that the “militants” who
     conducted the murder “claimed to be in the Islamic State.” (Extrad. Req. 00104.) As
27   explained by Professor Whiteside, in and around October 2006, the group known as AQI
     ultimately developed into the entity referred to as the Islamic State of Iraq. (Whiteside, at
28   4.) Because the witness’s statement is dated January 11, 2009, it is understandable as to
     why he referred to the group as the “Islamic State.”

                                                - 21 -
 1   who were upset with the coalition forces and wanted to alter the Iraqi form of government,
 2   AQI had an entirely different objective. From October 2004 to October 2006, AQI “would
 3   operate in the region as an official al-Qaeda franchise.” (Whiteside, at 4.) The group had
 4   a global agenda that included conducting terrorist attacks in surrounding areas. (Whiteside,
 5   at 5-6.) In the time period leading up to 2006, AQI conducted violent acts in furtherance
 6   of its objectives in Iraq, but also continued to conduct transnational terrorist operations in
 7   surrounding countries such as Jordan, Israel, and Turkey. (Whiteside, at 5.)
 8          Although AQI continued to maintain involvement in international terrorist attacks,
 9   the group remained heavily focused on violent activity inside of Iraq; however, such
10   involvement was not aimed at changing the composition of the internal Iraqi government
11   or any commitment to “nationalism,” but rather with an eye towards taking over Iraqi lands
12   to establish a Salafi caliphate that would span throughout Iraq as well as into territories
13   belonging to “Iraq’s neighboring ‘apsotate’ governments.” (Whiteside, at 4, 8-9.) As
14   Professor Whiteside points out, the group that the United States and international media
15   referred to as “Al Qaeda in Iraq” referred to themselves as al-Qaeda’s Base of Jihad in the
16   Land of Two Rivers, a name that did not make any reference to being limited to the country
17   of Iraq or Iraqis. Instead, the group’s name referred to the larger geographic area of the
18   land near the Tigris and Euphrates Rivers. (Whiteside, at 8.) The name of the group was
19   purposeful because the group had no intention of limiting its command and control to the
20   geographic confines of the country of Iraq. Instead, throughout the insurgency, AQI’s
21   focus was on “establish[ing] a caliphate in the Levant region, which includes parts of Iraq,
22   Kuwait, Syria, and Turkey.” (Whiteside, at 8.)
23          Moreover, far from being a group of “indigenous” Iraqi people, AQI had a history
24   of being led by non-Iraqi foreign terrorists as well as having significant numbers of
25   members in Iraq who were non-Iraqi foreign fighters. First, AQI was not formed by Iraqis
26   in Iraq. As Professor Whiteside explains, AQI arose out of the Islamic State movement,
27   which was started in Afghanistan in the late 1990s, by a Jordanian jihadist, Abu Musab al-
28   Zarqawi. (Whiteside, at 2.) After U.S. forces in Afghanistan ejected Zarqawi and his group


                                                 - 22 -
 1   from Afghanistan in 2002, Zarqawi led the group (then called Tawhid wal-Jihad) into
 2   northern Iraq. (Id.) Once in Iraq, Zarqawi pledged allegiance to Osama Bin Laden and
 3   changed the name of the group from Tawhid wal-Jihad to al-Qaeda’s Base of Jihad in the
 4   Land of Two Rivers. (Id. at 4.) Second, AQI was never led by indigenous Iraqis. (Id. at
 5   6.) Zarqawi led the group until his death in June 2006, at which time Abu Hamza al-
 6   Muhajir, an Egyptian, took over the leadership of the group. At the time of the charged
 7   murders, AQI’s leader of the Anbar province, where Fallujah was located, was Jarrah al-
 8   Shami, a Syrian foreign fighter. (Id. at 7.) Third, during the time period of the charged
 9   offenses, documented records show that hundreds of foreign fighters entered Iraq to fight
10   for AQI. (Id. at 6.)
11          In an attempt to separate AQI’s activities in Iraq from a foreign, non-Iraqi, terrorist
12   leader, Professor Hamoudi opines that the common belief that the Jordanian al-Zarqawi
13   was the “strategic mastermind” behind AQI is “extremely misleading” and was
14   exaggerated by the United States and Iraqi governments (Hamoudi, at ¶¶ 121-126);
15   however, this opinion appears to be based on outdated materials, (see Whiteside, at 12), is
16   undercut by AQI/ISIS’s own words, (see id.), and contradicted by other materials cited in
17   Ahmed’s appellate brief appealing the detention order in this case. 10 The more accurate
18   conclusion is that AQI’s leadership and membership were not akin to an indigenous group
19
20
            10
               In Ahmed’s Detention Memorandum, he argued that the likelihood that he would
     be found non-extraditable based on the political-offense exception was a special
21   circumstance warranting release. (Doc. 60, at 17.) In doing so, Ahmed offered a 2011 case
     study article from the Center for Strategic & International Studies entitled, Al Qaeda in
22   Iraq. (Id. at 17 & n.11.) Ahmed continued to rely on this article in his FRAP 9(a) appellate
     brief filed in the Ninth Circuit on October 19, 2020, appealing the Court’s detention order.
23   (C.A. No. 20-10317, Doc. 3-1, at 15 & n.34.) That article refutes Professor Hamoudi’s
     theories as to the role al-Zarqawi played in AQI as well as AQI’s foreign-fighter
24   membership in Iraq. See, e.g., Kirdar, M.J., Al Qaeda in Iraq, at 2 (Ctr. for Strategic &
     Int’l Studies Jun. 2011), available at https://csis-website-prod.s3.amazonaws.com/s3fs-
25   public/legacy_files/files/publication/110614_Kirdar_AlQaedaIraq_Web.pdf (“Zarqawi
     created, directed, and propelled the creation and rise of the group that would eventually
26   become AQI. The loyalty his charismatic persona engendered among recruits and his
     instinctive organizational, operational, and strategic skills were instrumental to the group’s
27   emergence.”); id. at 4 (referencing AQI as “his [Zarqawi’s] group”); id. at 6 (Zarqawi
     “developed a support network that fueled his control over the flow of foreign fighters into
28   Iraq”).


                                                 - 23 -
 1   fighting to take back a local government.
 2          During the Quinn court’s discussion of the “uprising” prong of the political-offense
 3   exception, the court emphasized that, “an ‘uprising’ can exist only when the turmoil that
 4   warrants that characterization is created by nationals of the land in which the disturbances
 5   are occurring.” 783 F.2d at 807. The court then discussed what constitutes an “uprising”
 6   in the context of a previous case from the Seventh Circuit, Eain v. Wilkes, 641 F.2d 504
 7   (7th Cir. 1981). In Eain, the Seventh Circuit rejected the applicability of the political-
 8   offense exception where a resident of the occupied West Bank who was a member of the
 9   Palestinian Liberation Organization (“PLO”) was sought for extradition by Israel for
10   setting a bomb that exploded in Israel, killing and injuring numerous people. Id. at 507.
11   Although the Ninth Circuit in Quinn concluded that the Seventh Circuit had improperly
12   applied the incidence test in Eain, the Ninth Circuit provided helpful guidance in the
13   context of Eain as to what constitutes an “uprising.” The Ninth Circuit explained:
14
            When PLO members enter Israel and commit unlawful acts, there is simply
15          no uprising for the acts to be incidental to. The plain fact is that the Israelis
            are not engaged in revolutionary activity directed against their own
16
            government. They are not seeking to change its form, structure, or
17          composition through violent means. That the PLO members who commit
            crimes are seeking to destroy Israel as a state does not help bring them within
18
            the political offense exception. In the absence of an uprising, the violence
19          engaged in by PLO members in Israel and elsewhere does not meet the
            incidence test and is not covered by the political offense exception. To the
20          contrary, the PLO’s worldwide campaign of violence, including the crimes
21          its members commit in the state of Israel, clearly constitutes “international
            terrorism.”
22
23   Quinn, 783 F.2d at 807.

24          It is clear from the Quinn court’s discussion of the Eain case that an “uprising” does

25   not include violent activity conducted within a country by outside terrorist groups who are

26   not residents of the country but have entered the country to commit the violent acts. As a

27   result, in Ahmed’s case, there would be no “uprising” had non-Iraqi members of AQI

28   committed violent acts in Iraq, including the murders of Iraqi police officers, with the


                                                 - 24 -
 1   objective of destroying Iraq as a state, even if committed at the same time that local
 2   indigenous Iraqis were fighting to take back their local government The Ninth Circuit in
 3   Quinn could not have intended an opposite conclusion where a local Iraqi decided to
 4   conduct such violent acts in Iraq, not for purely political reasons, but on behalf of AQI in
 5   furtherance of AQI’s global agenda to control Iraqi territory and develop a caliphate.
 6   Moreover, given that AQI played a significant role in the violence during the Iraqi
 7   insurgency, and in some ways, dominated the insurgency through its financial resources,
 8   association with international terrorists, strategic effectiveness, coordinated and
 9   experienced foreign fighters, and efforts to terrorize the local Iraqi population, the situation
10   in Iraq in 2006 was not the sort of indigenous local uprising that the Ninth Circuit
11   contemplated in Quinn.
12          As a result, this Court should find that, although Iraq weathered a violent insurgency
13   at the time of Ahmed’s charged murders, the insurgency cannot be characterized as an
14   “uprising” for purposes of the political-offense exception.
15          D.     Ahmed Fails to Meet His Burden of Demonstrating that the Charged
                   Murders Were Incidental to Any Indigenous Uprising in Iraq.
16
17          If the Court decides that, despite AQI’s significant role in the violent insurgency

18   occurring in Iraq at the time of the charged murders, there still existed an “uprising” for

19   purposes of the political-offense exception because indigenous Iraqis simultaneously

20   revolted, then Ahmed’s argument still fails because he cannot meet his burden of showing

21   that the charged murders were incidental to that uprising.

22                 1.      Based on the Evidence in the Extradition Request, Ahmed and His
23                         Associates Committed the Charged Crimes for Monetary Gain and in
                           Furtherance of AQI’s Objectives.
24
25          For Ahmed to meet his burden that the charged murders were incidental to the

26   indigenous uprising, he must show that a “factual nexus” exists between the charged crime

27   and the specific political goal of the uprising. See Barapind, 400 F.3d at 751. Generally,

28   the crime of murder is not considered a political crime, but rather a common crime. See,


                                                  - 25 -
 1   e.g., Meza v. Attorney General, 693 F.3d 1350, 1359 (11th Cir. 2012). Ahmed cannot
 2   simply rely on the fact that the charged murders may have been committed during the time
 3   of an indigenous uprising. See, e.g., Quinn, 783 F.2d at 809 (holding that the “incidental
 4   to” requirement “is not satisfied by any connection, however feeble, between a common
 5   crime and a political disturbance”); Barapind, 2005 WL 2810540, at *10 (mere evidence
 6   that the offense for which extradition is sought “took place during [an] uprising is not
 7   sufficient”). Rather, Ahmed must demonstrate a “direct link” between himself, the charged
 8   murders, and the political objectives of the indigenous uprising. See, e.g., Venckiene, 929
 9   F.3d at 856.
10         The evidence presented in the Extradition Request shows that Ahmed and his
11   associates committed both of the charged murders on behalf of AQI, and also did so for
12   personal monetary benefit. The Extradition Request includes the following evidence:
13         • During the time of the charged crimes, multiple Iraqi witnesses and plaintiffs
14             provided information and/or sworn statements that Ahmed was known in
15             Fallujah, Iraq, as being a member, and possibly even the leader, of an armed
16             militant group known for assassinating police officers. (Extrad. Req. 00060,
17             00062, 00075, 00077, 00093, 00104, 00106.)
18         • Iraqi witnesses and plaintiffs described Ahmed and his group as “terrorists.”
19             (Extrad. Req. 00061, 00062, 00093.)
20         • The Iraqi Security Service has assessed Ahmed “additional members of his
21             group” as being “members of the terrorist organization Al-Qaeda.” (Extrad. Req.
22             00028.)
23          • The investigative judge in Iraq assigned to Ahmed’s case provided a statement
24             that, “Based on the conducted investigations, the available evidence indicates
25             that the [murders of Khalid and Issam] were committed by [Ahmed] and his
26             group of Al-Qaeda organization in Iraq.” (Extrad. Req. 00018.) Additionally,
27             the investigative judge has advised that he has reviewed “Intelligence Reports
28             received by this court of law” that have provided “important information


                                               - 26 -
 1             regarding the work of [Ahmed] and his inclusion in armed terrorist groups . . . .”
 2             (Extrad. Req. 00052.)
 3          • One of the eyewitnesses to Issam’s murder provided testimony that Ahmed’s
 4             group “claimed to be in the Islamic State.” (Extrad. Req. 00104.)
 5          • One of Ahmed’s associates who joined Ahmed’s group and participated in the
 6             two charged murders with Ahmed (“Cooperator 1”) identified the group as
 7             “working on killing police members” (Extrad. Req. 00077.)
 8          • Cooperator 1 identified Ahmed’s group as an armed militant group in the “Al-
 9             Qaeda organization” (Extrad. Req. 00079, 00106.)
10          • Cooperator 1 identified Ahmed as the “Emir,” or leader, of the group. (Extrad.
11             Req. 00106, 00109.)
12          • Cooperator 1 provided information that the individuals who participated in the
13             murder of Khalid received 50,000 Iraqi Dinars for the murder. (Extrad. Req.
14             00077, 00080.)
15   The evidence in the Extradition Request supports that Ahmed committed the two charged
16   murders on behalf of AQI and committed at least one of the charged murders, in part, for
17   personal financial gain. Based on this evidence, the charged crimes are not incidental to
18   any indigenous uprising occurring in Iraq at the time.
19          The fact that the Extradition Request includes evidence that Ahmed and his criminal
20   associates were paid to commit at least one of the charged murders is sufficient to preclude
21   a finding that the crime was purely of a political nature. Under the political-offense
22   exception, a crime cannot be political in nature if it is committed for personal reasons.
23   Quinn, 783 F.2d at 810 (internal citation omitted) (“[E]vidence that an act was ‘committed
24   for purely personal reasons such as vengeance or vindictiveness’ may serve to rebut any
25   presumption that a nexus exists.”); see also In re Doherty, 599 F. Supp. 270, 277 n.7
26   (S.D.N.Y. 1984) (an otherwise political act can be deprived of its political character if
27   committed for “purely personal reasons”). As the Quinn court emphasized, the political-
28   offense exception “is not designed to protect mercenaries or others acting for nonpolitical


                                                - 27 -
 1   motives.” Quinn, 783 F.2d at 810.
 2          The idea that evidence of a crime committed for personal monetary gain, even if
 3   committed during an uprising, negates the applicability of the political-offense exception
 4   has been adopted by the United States Supreme Court. In Ornelas v. Ruiz, 161 U.S. 502
 5   (1896), the only occasion in which the Court has addressed the political-offense exception,
 6   Mexico sought the extradition of individuals for murder, arson, robbery, and kidnapping
 7   after they took part in a violent raid on Mexican soldiers in a Mexican border town. Id. at
 8   510. The fugitives claimed that the raid was part of a political movement to overthrow the
 9   existing government in Mexico and the offenses were purely political offenses. Id. The
10   Court noted that there was sufficient evidence of revolutionary activity on the border, but
11   rejected the applicability of the political-offense exception and found that based on the
12   available evidence it was not convinced that the crimes were committed “in aid of a
13   political revolt, an insurrection, or a civil war.” Id. at 511. The Court noted that the “[i]dea
14   that these acts were perpetrated with bona fide political or revolutionary designs” was
15   negated by the facts available to the Court, namely that after the crimes were committed
16   the individuals failed to continue into Mexico to further the revolutionary activity and
17   instead crossed back into the United States with the money and property they had stolen.
18   Id. at 511.
19          Similar to Ornelas, here, even if Ahmed’s crimes were committed during an
20   indigenous uprising in Iraq, any argument that the charged murders were committed
21   incidental to the indigenous uprising is negated by the fact asserted in the Extradition
22   Request that Ahmed and his accomplices committed at least one of the murders for
23   monetary payment.
24          Even absent any evidence that Ahmed committed one of the murders as a mercenary
25   for monetary gain, there is additional evidence that the two charged murders were not
26   committed incidental to any indigenous Iraqi uprising based on the evidence that Ahmed
27   and his group committed the murders on behalf of AQI. As explained above, AQI engaged
28   in violent acts across Iraq during the time of the charged offenses; however, AQI did not


                                                  - 28 -
 1   share the same goals and objectives as the indigenous Iraqi resistance groups. While many
 2   local Iraqi insurgent groups committed violent acts to expel the American Coalition forces,
 3   they did so to alter the form and structure of the local Iraqi government. Although AQI
 4   conducted similar violent attacks, AQI did not have goals aligned with the indigenous Iraqi
 5   uprising. AQI’s goal was to expel the American Coalition forces in order to take over Iraqi
 6   land to establish a transnational Salafi caliphate. This contrast between AQI and local Iraqi
 7   resistance groups is further evidenced by a 2007 public criticism by an Iraqi resistance
 8   coalition against AQI. (Whiteside, at 7.) As such, if an indigenous uprising did exist at
 9   the time, i.e., a revolt by indigenous Iraqi people against their own government or the
10   occupying power, any crime committed on behalf of AQI was not done in furtherance of
11   the indigenous uprising.
12          Even Professor Hamoudi recognizes the divergence between the objectives of local
13   Iraqi resistance groups and AQI. Professor Hamoudi acknowledges that AQI was involved
14   in the insurgency in Iraq and “in some ways, AQI also extended beyond the limited
15   confines of the insurgency.” (Hamoudi, at ¶ 111.) Additionally, Professor Hamoudi
16   admits that AQI’s interest in fighting against the American Coalition forces in Iraq was not
17   to focus on a change to the existing government of Iraq, but to ultimately establish an
18   Islamic State, or caliphate. (Hamoudi, at ¶ 117.) With such a difference in the objectives
19   of AQI versus the indigenous Iraqi groups, Ahmed’s crimes on behalf of AQI could not be
20   incidental to the indigenous uprising taking place.
21          In addition to the discrepancies between the strategic objectives of AQI as compared
22   to the political goals of indigenous Iraqi resistance groups, AQI’s leadership, membership,
23   and global agenda do not support that they were acting in furtherance of any indigenous
24   uprising in Iraq that occurred at the time. AQI’s ongoing terrorist attacks in outside of Iraq,
25   growing membership of foreign fighters pouring into Iraq to further AQI’s mission,
26   multiple levels of foreign leadership, and allegiance to the international terrorist
27   organization, al Qaeda, operated by Osama Bin Laden, all undercut the argument that any
28   criminal act Ahmed and his associates conducted in Iraq on AQI’s behalf was incidental to


                                                 - 29 -
 1   the local Iraqi resistance.
 2          Based on all of this, if the Court determines that an indigenous uprising existed at
 3   the time of the charged murders based on the actions of local Iraqi resistance groups, the
 4   evidence in the Extradition Request undercuts any argument that Ahmed committed the
 5   charged murders incidental to such an uprising.
 6                 2.      Ahmed Has Failed to Provide Any Evidence that Sufficiently
 7                         Undercuts the Facts in the Extradition Request.
 8          Despite Ahmed having the burden of proving the applicability of the political-
 9   offense exception, Ahmed has so far not disclosed to the Government any direct evidence
10   that he intends to offer to the Court in support of his argument that the charged crimes were
11   incidental to any Iraqi indigenous uprising. The United States believes that because Ahmed
12   is unable to provide any actual evidence that the murders were committed incidental to any
13   indigenous uprising in Iraq, Ahmed will likely rely entirely on the opinion of Professor
14   Hamoudi.
15          In his report, Professor Hamoudi essentially asks this Court to disregard any
16   evidence in the Extradition Request that specifically aligns Ahmed and his accomplices
17   with AQI, and instead directs the Court to focus solely on the act of conducting targeted
18   killings of police officers in Iraq. According to Professor Hamoudi, such killings are
19   categorically political in nature because they were “a classic tactic of the popular, domestic
20   Sunni insurgency against the rising, Shi’a dominated government of Iraq that the United
21   States was creating.” (Hamoudi, at ¶ 88.) However, Professor Hamoudi’s opinions fall
22   short of assisting Ahmed in meeting his burden of proof for a number of reasons.
23          First, Hamoudi’s opinion requires that the Court disregard the specific evidence in
24   the Extradition Request that Ahmed and his group were aligned with AQI and instead
25   engage in unsupported speculation that Ahmed may have been aligned with a local Iraqi
26   insurgency group.
27          Apparently recognizing that the charged crimes cannot be found to be incidental to
28   the Iraqi indigenous uprising if committed directly on behalf of AQI, Professor Hamoudi

                                                 - 30 -
 1   opines that (1) targeted assassinations of local police officers were “classic” tactics of the
 2   Sunni insurgency, and (2) Zarqawi and international terrorists did not engage in the
 3   targeted killings of Iraqi police officers because they did not have the “skill set, the
 4   experience, nor the capacity as non-Iraqis to gather the necessary intelligence to design,
 5   plan, or carry out such operations.” (Hamoudi, at ¶¶ 128-129.) However, Professor
 6   Hamoudi’s opinion misses the mark.
 7          Were the Court to follow Professor Hamoudi’s recommendation—that the killing
 8   of any local police officer in Fallujah around the relevant time period was on behalf of an
 9   indigenous Iraqi insurgency group, not AQI—the Court would have to completely
10   disregard contrary facts contained in the Extradition Request. Doing so would obviate the
11   well-established view that the political-offense exception is a mixed question of law and
12   fact, with an emphasis on the specific facts submitted by the requesting country, the context
13   of the charged offenses, and the motivation behind those offenses. See, e.g., Nezirovic,
14   779 F.3d at 240; see also Venckiene, 929 F.3d at 850, 854; Ordinola, 478 F.3d at 598.
15   Professor Hamoudi’s opinion suggests that the Court should disregard the specific witness
16   statements in the Extradition Request from a local Iraqi eyewitness who was familiar with
17   Ahmed and his group as well as from one of Ahmed’s criminal associates that Ahmed’s
18   group conducted the killings on behalf of AQI. Although Professor Hamoudi suggests that
19   possibly the crimes “were misattributed to AQI,” (Hamoudi, at ¶ 130), surely, an individual
20   living in Fallujah familiar with Ahmed’s group’s reputation and Ahmed’s criminal
21   associate who was involved in the same group and committing the same crimes know better
22   than outside observers the group’s association with AQI.
23          Professor Hamoudi’s conclusion that because he believes Zarqawi and
24   “international terrorists” were not capable of targeting local police officers it is more likely
25   that the charged crimes were committed by another group, such as the Army of Omar, is
26   entirely too speculative. It appears that, based on the parties’ expert reports, at best, on
27   some level the targeting of local Iraqi police officers was likely conducted by both Iraqi
28   Sunni resistance groups, to undermine the Iraqi government (Hamoudi, at ¶¶ 103-105), as


                                                  - 31 -
 1   well as AQI, to terrorize the local population and warn of the consequences of supporting
 2   the American Coalition forces or local Iraqi government, (Whiteside, at 10-11). Moreover,
 3   Professor Hamoudi’s conclusion that Ahmed likely committed the murders on behalf of
 4   another group because Zarqawi and foreign fighters were not up to the task ignores the fact
 5   that as AQI developed into a dominant force in Iraq, AQI recruited local Iraqis, who joined
 6   the group and committed violent acts to further the group’s objectives. (Whiteside, at 3.)
 7   As Professor Whiteside explains, assassinating local police officers in Iraq furthered AQI’s
 8   objectives in that, for AQI, such conduct was less about impacting the indigenous
 9   insurgency and more about “terrorizing the local population . . . [and] dissuad[ing] locals
10   from joining the government.” (Whiteside, at 11.) Contrary to Professor Hamoudi’s
11   conclusion, there is no evidence that local Iraqis, such as Ahmed and his associates, who
12   joined AQI would not have engaged in such conduct if called upon by AQI.
13          Second, Professor Hamoudi’s suggestion that, for purposes of analyzing the
14   political-offense exception, the Court should focus solely on the acts of killing police
15   officers rather than Ahmed’s membership in any particular group disregards the need for
16   the Court to analyze a fugitive’s motivation behind a charged crime if such evidence is
17   available.
18          Professor Hamoudi asks the Court to disregard the witnesses’ mentioning of
19   Ahmed’s group’s association with al Qaeda or the Islamic State because the Court should
20   only focus on the act, “the targeted assassination of police officers” for purposes of the
21   political-offense exception, rather than “who committed it.” (Hamoudi, at ¶ 130.)
22          Although the Ninth Circuit in Quinn advised that, for a fugitive to meet his burden
23   as to whether a charged crime is incidental to an uprising, he is not required to provide
24   “proof of the motive of the accused” or “the accused’s membership in any [particular]
25   group,” the court was clear that such evidence, “though not necessary to the nexus
26   determination, may play a part in evaluating the circumstances surrounding the
27   commission of the offense.” 783 F.2d at 809. There is no question that when such evidence
28   exists, it is relevant to the court’s determination as to whether a crime was incidental to a


                                                - 32 -
 1   particular indigenous uprising. See, e.g., Barapind, 400 F.3d at 750 (finding that, in
 2   evaluating whether the fugitive has demonstrated the requisite nexus, “extradition courts
 3   should focus not on the types of acts alleged, but rather on the motivation for those acts”)
 4   (citing Quinn, 783 F.3d at 809-10); id. (rejecting political offense defense where fugitive
 5   “provided no evidence at all to explain the motive for [a victim’s] murder”); Ordinola, 478
 6   F.3d at 600 (concluding that “a claimant whose common crime was not subjectively
 7   politically motivated cannot come within the exception regardless of whether the offense
 8   itself could be described as an objectively political one”).
 9          Often, fugitives introduce evidence of motivation behind a crime or membership in
10   a specific uprising group in order to meet their burden of proving a nexus between the
11   charged offense and the uprising. See, e.g., Barapind, 2005 WL 2810540, at *6, *8
12   (although unsuccessful, fugitive offered various pieces of evidence to demonstrate that the
13   killings were “incidental to” the Sikh uprising in India, including his membership in a
14   militant separatist group that advocated for Sikh separatism); Pitawanakwat, 120 F. Supp.
15   2d at 932 (fugitive successfully established the political-offense exception based in part on
16   his admission that he was a member of the insurgent group that was involved in an armed
17   confrontation with the Royal Canadian Mounted Police); Nezirovic, 2013 WL 5202420, at
18   *17-*18 (fugitive failed to establish that the charged offense was of a political nature, but
19   in an effort to do so, admitted to being a member of a Croatian paramilitary group that
20   fought against the Serbian troops in an attempt to argue that the charged offenses were
21   incidental to the violent political uprising in Bosnia). 11
22          Professor Hamoudi’s suggestion that the Court should solely focus on the act of
23   killing an Iraqi police officer to determine that the charged offenses are political in nature
24   would require the Court to ignore existing evidence in the record that reflects on Ahmed’s
25   motivation behind the charged crimes. Instead, Professor Hamoudi’s recommendation
26   would mean that any time a crime is committed during an uprising against a political figure,
27
             Cf. Quinn, 783 F.2d at 811 (fugitive admitted membership in the Irish Republican
            11

28   Army, but not a more violent offshoot thereof, the Provisional Irish Republican Army,
     which was the specific uprising group at issue).

                                                  - 33 -
 1   such as a local police officer, the crime is of a political nature regardless of any available
 2   evidence pertaining to the motive of the fugitive or the strategic objective behind the act.
 3   Such a conclusion would completely undercut the need for the court to conduct a separate
 4   inquiry, upon determining that an uprising exists, into whether the charged crime was
 5   incidental to the uprising.
 6          Based on all of this, if the Court determines that an indigenous uprising existed at
 7   the time of the charged crimes based on the actions of local Iraqi resistance groups, Ahmed
 8   is unable to refute the evidence set forth in the Extradition Request and thus meet his burden
 9   of demonstrating that the charged murders were committed incidental to the goals and
10   objectives of the uprising.
11   IV.    THE REMAINING ARGUMENTS PROFFERED                                   BY     AHMED’S
12          PROPOSED EXPERT ARE WITHOUT MERIT.
13          Ahmed has indicated that he intends to submit further opinions from Professor
14   Hamoudi in support of several additional claims that Ahmed believes bar his extradition.
15   Hamoudi’s report claims, inter alia, that: (1) Ahmed has not been charged with the crimes
16   for which his extradition is sought, as required under the Treaty; (2) the case against Ahmed
17   was improperly transferred among Iraqi criminal courts; (3) Ahmed cannot be sentenced
18   to death if convicted of the offenses for which his extradition is sought, as the death penalty
19   was suspended at the time of the murders; and (4) a lack of comity exists in that Iraq would
20   not extradite its citizens to the United States. Each of these arguments fails to provide a
21   basis on which this Court could deny extradition.
22          A.     Ahmed Has Been “Charged with” the Offenses for Which His
23                 Extradition Has Been Requested as Required Under the Treaty.

24          “The interpretation of a treaty, like the interpretation of a statute, begins with its
25   text.” Medellin v. Texas, 552 U.S. 491, 506-07 (2008). Article I of the Treaty, similar to
26   most extradition treaties, obligates the parties to extradite “any person charged with or
27   convicted of” any of the crimes specified in Article II. Ahmed qualifies as such a person,
28


                                                 - 34 -
 1   and Professor Hamoudi’s overly narrow reading of the Treaty to the contrary should be
 2   rejected.
 3          The view of the U.S. Department of State, as set forth in a declaration by an Attorney
 4   Adviser in the Office of Law Enforcement and Intelligence, is that Ahmed is “charged” as
 5   required under the Treaty. (See Declaration of Tom Heinemann, United States Department
 6   of State, ¶ 7 (hereinafter, “State Dep’t Decl.”), attached hereto as Exhibit 3.) Statements
 7   by the United States Department of State as to interpretation of treaties should be given
 8   great weight by the court. El Al Israel Airlines, Ltd. v. Tseng, 525 U.S. 155, 168 (1999);
 9   Sumitomo Shoji America, Inc. v. Avagliano, 457 U.S. 176, 184-185 (1982) (“Although not
10   conclusive, the meaning attributed to treaty provisions by the Government agencies
11   charged with their negotiation and enforcement is entitled to great weight.”). As explained
12   in the declaration submitted in this case, the term “charged with” is not intended to limit
13   the application of the Treaty to persons against whom a formal charging document has
14   been brought. (See Exh. 3, State Dep’t Decl., ¶ 3.) Instead, it is intended to refer to
15   individuals who are sought for prosecution. (Id.) A broader understanding of the phrase
16   “charged with” accommodates differences in criminal justice systems in the requesting and
17   requested countries, particularly those where formal charging documents cannot be
18   brought until a fugitive is returned. (Id. ¶ 4.) 12
19          Although the view of the U.S. Department of State is alone sufficient to end the
20   inquiry into the meaning of the “charged” requirement, other courts—including the Ninth
21   Circuit—have reached the same conclusion in similar cases. Courts have explained that
22   the term “charged” in an extradition treaty is “used in the generic sense only to indicate
23   ‘accused,’” in contrast to “‘convicted,’” of certain crimes, and does not implicitly impose
24
25          12
               Professor Hamoudi states that, in Iraq, a person can only be charged with a crime,
26   after the authorities have interviewed him or her. (Hamoudi, at ¶¶ 31-36.) If this is true,
     and the extradition treaty requires a formal charging document (of which there is no support
27   for in the Treaty itself), then a person wanted for prosecution could only be extradited if he
     fled Iraq after he was interviewed but before he was convicted. Longstanding Supreme
28   Court precedent explicitly prohibits such a narrow interpretation of the Treaty. Factor,
     290 U.S. at 293-94.

                                                   - 35 -
 1   any requirement that the fugitive be indicted, as in the U.S. legal system, or that formal
 2   “‘charges’ . . . [otherwise] be filed.” In re Assarsson, 635 F.2d 1237, 1242-44 (7th Cir.
 3   1980); Emami v. U.S. Dist. Ct., 834 F.2d 1444, 1448 (9th Cir. 1987) (discussing and
 4   adopting the reasoning of Assarsson). Such an interpretation of “charged” accounts for the
 5   fact that foreign countries have different procedures than the United States for instituting
 6   criminal prosecutions. See Causbie Gullers v. Bejarano, 293 F. App’x 488, 489 (9th Cir.
 7   2008) (“[T]here is no requirement in the Treaty or otherwise that Mexican proceedings
 8   must be commenced by an indictment of the type commonly used in criminal proceedings
 9   in the United States.”). And in any event, “it would be inappropriate to engage in . . . an
10   inquiry into the formal procedure a country uses in instituting prosecution.” Theron v. U.S.
11   Marshal, 832 F.2d 492, 499-500 (9th Cir. 1987) (rejecting fugitive’s argument that South
12   Africa had improperly incorporated an indictment into a superseding indictment),
13   abrogated on other grounds by United States v. Wells, 519 U.S. 482 (1997). Construing
14   “charged” broadly thus comports with the general reluctance of U.S. courts to delve into
15   analyzing the requirements of foreign criminal procedure, given their lack of expertise in
16   foreign law, and out of respect for foreign countries’ sovereignty. See, e.g., Emami, 834
17   F.2d at 1449; Assarsson, 635 F.2d at 1244; cf. Sainez, 588 F.3d at 717.
18          A broad definition of “charged” is further bolstered by the text of the Treaty at issue
19   here. The two categories of covered persons established in Article I of the Treaty—those
20   “charged with or convicted of” an extraditable offense—are further discussed in Article XI
21   of the Treaty, which establishes what documents are required to accompany an extradition
22   request. Where a person is charged with a crime, the requesting country must produce “a
23   duly authenticated copy of the warrant of arrest in the country where the crime was
24   committed, and copies of the depositions upon which such warrant may have been issued,
25   . . . with such other evidence or proof as may be deemed competent in the case.” By
26   contrast, where a person is convicted of a crime, the requesting country must produce a
27   duly authenticated “copy of the sentence of the court before which such conviction took
28


                                                 - 36 -
 1   place.” The Treaty does not require that the requesting country submit an indictment or a
 2   similar charging document. (See Treaty, Art. XI; Exh. 3, State Dep’t Decl. ¶ 5.)
 3          Here, the extradition request contains a warrant for Ahmed’s arrest, which clearly
 4   demonstrates that Ahmed is wanted for prosecution for violations of Article 406(1)(A) of
 5   the Iraqi Penal Code No. 111 of 1969. (See Extrad. Req. at 00048-00051 (“you are
 6   authorized to detain him in your custody until he is presented to us to respond to the charges
 7   against him”).) 13 Nothing further is required. See, e.g., In re Extradition of Sarellano, 142
 8   F. Supp. 3d 1182, 1186 n.2 (W.D. Okla. 2015) (foreign arrest warrant provided sufficient
 9   evidence that fugitive was “charged,” even without evidence of the existence of a formal
10   charging document, because the warrant “identifie[d] the offense in the [foreign] criminal
11   code, set[] out the essential facts of the alleged crime, and detail[ed] the evidentiary basis
12   for the charge”); Kaiser v. Rutherford, 827 F. Supp. 832, 834 (D.D.C. 1993) (stating that
13   “[t]he Treaty’s requirement that a party be charged with an offense simply requires that a
14   party must be accused of a crime and does not require any particular technical stage of
15   foreign criminal procedure”; and finding that an arrest warrant and prosecutor’s statement
16   given before a judge detailing the prosecution’s case against the fugitive “are sufficient to
17   charge [him] for purpose of extradition under the terms of the Treaty”); In re Extradition
18   of Rovelli, 977 F. Supp. 566, 568 (D. Conn. 1997) (Italian arrest warrant provided sufficient
19   evidence that fugitive was “charged” because it “constitutes a charging document under
20   Italian Law”).
21          Even if, as Professor Hamoudi claims, further investigation is required in Iraq,
22   (Hamoudi, at ¶¶ 29-39), the U.S. Department of State and extradition courts have routinely
23   approved extradition requests in such circumstances. See Exh. 3, State Dep’t Decl., ¶ 4;
24   see also Emami, 834 F.2d at 1448; In re Extradition of Manrique, No.
25   19MJ71055MAG1TSH, 2020 WL 5291903, at *3 (N.D. Cal. Sept. 4, 2020) (“reject[ing]
26   [fugitive’s] argument that only formal charges can satisfy the ‘charged’ requirement in the
27
28           The documents submitted by Iraq also indicate that the case against Ahmed has
            13
     been submitted for prosecution. (See Extrad. Req. at 00092, 00099, 00111, 00113-00115.)

                                                 - 37 -
 1   treaty,” even where fugitive was wanted for a “preliminary investigation”); In re
 2   Extradition of Handanovic, 829 F. Supp. 2d 979, 986 (D. Or. 2011) (rejecting fugitive’s
 3   argument that he was not “charged” where “[n]o indictment has been issued by [the
 4   requesting country] formally charging [the fugitive] with any crime,” despite fugitive’s
 5   claim that he was “merely a suspect wanted for investigation”); In re Lam, No. 1:08-MJ-
 6   247GSA, 2009 WL 1313242, at *3 (E.D. Cal. May 12, 2009) (rejecting fugitive’s argument
 7   that he was not “charged” where “although the extradition documents indicate that [he]
 8   [wa]s charged with all of these crimes, the government subsequently clarified that [he]
 9   [wa]s only wanted for questioning regarding these offenses”); In re Extradition of Lehming,
10   951 F. Supp. 505, 510 (D. Del. 1996) (rejecting fugitive’s argument that he was not
11   “charged,” where the warrant for his arrest sought his detention only “pending further
12   investigation,” given information in the warrant as well as a letter from the prosecutor
13   indicating the requesting country’s intent to prosecute him); see also Borodin v. Ashcroft,
14   136 F. Supp. 2d 125, 129-30 (E.D.N.Y. 2001) (rejecting fugitive’s argument that Swiss
15   extradition request “did not formally charge him with any crime, but rather rest[ed] only
16   on a ‘soupçonné,’ or suspicion,” where intent to prosecute was established through
17   issuance of arrest warrants and the extradition request containing detailed account of
18   alleged crimes); In re Extradition of Sacirbegovic, 280 F. Supp. 2d 81, 83-84 (S.D.N.Y.
19   2003) (rejecting fugitive’s argument that no charge had been filed against him where
20   Bosnian court orders issuing an arrest warrant, together with the extradition request
21   describing “good reason” fugitive is suspected of having done the criminal act, sufficiently
22   demonstrated an intent to prosecute fugitive), rev’d in part on other grounds by Sacirbey
23   v. Guccione, 589 F.3d 52 (2d Cir. 2009).
24          B.     Whether or How the Case Against Ahmed Has Been Transferred Within
                   the Iraqi Judicial System Is Irrelevant in These Proceedings.
25
            “Judicial inquiry into foreign criminal procedural issues is limited in the extradition
26
     context.” Fejfar v. United States, 724 F. App’x 621, 622 (9th Cir. 2018); see also, e.g.,
27
     Grin, 187 U.S. at 190 (“[I]t can hardly be expected of us that we should become conversant
28


                                                 - 38 -
 1   with the criminal laws of [the requesting country], or with the forms of warrants of arrest
 2   used for the apprehension of criminals.”); Noeller v. Wojdylo, 922 F.3d 797, 805 (7th Cir.
 3   2019) (“[E]xtradition proceedings are not vehicles for United States federal courts to
 4   interpret and opine on foreign law.”). Rather, “[a]ny arguments regarding the demanding
 5   country’s compliance with its own laws . . . are properly reserved for the courts of that
 6   country.” Skaftouros v. United States, 667 F.3d 144, 156, 160 (2d Cir. 2012). U.S. courts
 7   thus limit the scope of their review “out of respect for other nations’ sovereignty.” Sainez,
 8   588 F.3d at 717; see also, e.g., Emami, 834 F.2d at 1449; Assarsson, 635 F.2d at 1244.
 9   Accordingly, Professor Hamoudi’s argument that Iraqi authorities have transferred the case
10   against Ahmed from court to court in violation of Iraqi law (Hamoudi, at ¶¶ 68-71) is
11   unavailing here. And, in any event, the Treaty does not require that Iraq submit documents
12   detailing the procedural history of the case. (See Treaty, Article XI; Extrad. Req. 00011.)
13
            C.     Claims Concerning the Treatment Ahmed May Face in Iraq or the State
14                 of the Iraqi Judicial System Are Barred by the Rule of Non-Inquiry.
15
            The question of whether an extradition request should be denied on humanitarian
16
     grounds is reserved solely for the Secretary of State pursuant to the rule of non-inquiry.
17
     See, e.g., Lopez-Smith v. Hood, 121 F.3d 1322, 1327 (9th Cir. 1997) (“[U]nder what is
18
     called the ‘rule of non-inquiry’ in extradition law, courts in this country refrain from
19
     examining the penal systems of requesting nations, leaving to the Secretary of State
20
     determinations of whether the defendant is likely to be treated humanely”); Quinn, 783
21
     F.2d at 789-90 (the Secretary of State has “sole discretion . . . to refuse extradition on
22
     humanitarian grounds because of the procedures or treatment that await a surrendered
23
     fugitive”); Ahmad v. Wigen, 910 F.2d 1063, 1067 (2d Cir. 1990) (“The interests of
24
     international comity are ill-served by requiring a foreign nation such as Israel to satisfy a
25
     United States district judge concerning the fairness of its laws and the manner in which
26
     they are enforced . . . It is the function of the Secretary of State to determine whether
27
     extradition should be denied on humanitarian grounds.” (internal citation omitted)); United
28


                                                - 39 -
 1   States v. Perez, No. 1:15-MJ-0074 SKO, 2016 WL 931041, at *6 (E.D. Cal. Mar. 11, 2016)
 2   (certifying fugitive’s extradition because “[t]he rule of non-inquiry bars consideration of
 3   [his] contentions regarding his treatment upon extradition”). Evaluation of any such claims
 4   falls outside the Court’s delegated role, which is limited to the five findings required for
 5   certification. See Venckiene v. United States, 929 F.3d 843, 855 (7th Cir. 2019), cert.
 6   denied, 140 S. Ct. 379 (2019) (the rule of non-inquiry “prevent[s] extradition courts from
 7   engaging in improper judgments about other countries’ law enforcement and judicial
 8   procedures and serves interests of international comity by relegating to political actors the
 9   sensitive foreign policy judgments that are often involved in the question of whether to
10   refuse an extradition request”) (internal citations omitted); Prasoprat, 421 F.3d at 1116
11   (“We have long adhered to the rule of non-inquiry—that it is the role of the Secretary of
12   State, not the courts, to determine whether extradition should be denied on humanitarian
13   grounds or on account of the treatment that the fugitive is likely to receive upon his return
14   to the requesting state.”).
15          Pursuant to longstanding Supreme Court precedent, this Court is “bound by the
16   existence of an extradition treaty to assume that the trial will be fair.” Glucksman, 221
17   U.S. at 512 (1911). Ahmed’s claims concerning Iraq’s criminal justice system and the
18   potential penalty he may face there (Hamoudi, at ¶¶ 133-163) are therefore not justiciable
19   but rather should be raised before the Secretary of State, should this Court certify Ahmed’s
20   extradition.
21          D.      Extradition of Citizens Is Within the Discretion of the Requested Party.
22          Article VIII of the Treaty provides that “neither of the High Contracting Parties shall
23   be bound to deliver up its own citizens.” In other words, it is within the discretion of the
24   United States to decide whether to surrender American citizens to Iraq pursuant to a valid
25   extradition request. In an extradition proceeding, such discretionary matters are reserved
26   for the Secretary of State, not the extradition court. See 18 U.S.C. § 3186; Lopez-Smith,
27   121 F.3d 1326 (“Once the certificate [of extraditability] issues, the Secretary may exercise
28   discretion whether to extradite an American national.”). Thus, the fact that Ahmed is a


                                                 - 40 -
 1   U.S. citizen does not provide a basis for this Court to deny certifying the request for his
 2   extradition. And in any event, the Supreme Court has recognized that the fact that Iraq
 3   may not extradite its citizens, as Professor Hamoudi describes (Hamoudi, at ¶¶ 82-87), does
 4   not affect the United States’ treaty obligations. Charlton, 229 U.S. at 476 (noting that
 5   “extradition treaties need not be reciprocal, even in the matter of the surrendering of
 6   citizens,” in upholding the Department of State’s decision to extradite a U.S. national to
 7   Italy, even though Italy had refused to extradite Italian nationals to the United States,
 8   contrary to the terms of the applicable treaty requiring the extradition of all “persons”
 9   charged with or convicted of an extraditable offense).
10   V.     CONCLUSION
11          For the foregoing reasons, the United States respectfully requests that the Court,
12   pursuant to 18 U.S.C. § 3184, determine that the documents provided by Iraq are sufficient
13   to sustain the charges of murder under the provisions of the applicable treaty, and certify
14   the extradition of the fugitive for those charges to the Secretary of State for possible
15   surrender to Iraq.
16          RESPECTFULLY SUBMITTED this 16th day of April, 2021.
17                                             PAUL ANTHONY MARTIN
                                               Acting United States Attorney
18                                             District of Arizona
19                                             s/ Todd M. Allison
                                               TODD M. ALLISON
20                                             DAVID A. PIMSNER
                                               RACHEL C. HERNANDEZ
21                                             DIMITRA H. SAMPSON
                                               Assistant United States Attorneys
22
23
24
25
26
27
28


                                               - 41 -
 1                               CERTIFICATE OF SERVICE

 2         I hereby certify that on April 16, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing documents, and sent
 4   the attached document to the following registrant(s):
 5
     Jami Johnson
 6   Dan Kaplan
     Counsel for Ali Yousif Ahmed Al-Nouri
 7
 8   s/ Norma Hernandez
     United States Attorney’s Office
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 42 -
